      Case 2:20-cv-02371-DDC-JPO Document 34 Filed 08/05/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 PAMELA LYNN CUMMINGS,

           Plaintiff,

           v.                                          Case No. 20-2371-DDC

 AARON OTHMER, et al.,

            Defendants.

                                        ORDER

       On January 8, 2021, the court entered an order staying discovery and pretrial

proceedings until the presiding U.S. District Judge, Daniel D. Crabtree, ruled then-pending

dispositive motions (ECF No. 17). The order included the requirement that, “[s]hould the

case remain pending after Judge Crabtree rules on the motion to dismiss (ECF No. 6) and

the motion for default judgment (ECF No. 13), the parties are directed to confer and submit

a planning meeting report to the undersigned’s chambers within 14 days.” On July 8, 2021,

Judge Crabtree entered an order denying the dispositive motions (ECF No. 30). Thus, the

parties’ updated planning meeting report was due July 22, 2021. The parties have not

submitted their updated report.

       IT IS THEREFORE ORDERED that the parties must confer and submit their

updated report to the undersigned’s chambers by August 23, 2021.

       Dated August 5, 2021, at Kansas City, Kansas.

                                           s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge



O:\ORDERS\20-2371-DDC-PMR.DOCX
